

117 HR 398 IH: No Asylum for Criminals Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 398IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Good of Virginia (for himself, Mr. Gaetz, Mr. Duncan, Mr. Gosar, Mr. Brooks, Mr. Babin, Mr. Gooden of Texas, Mr. Tiffany, Mr. Biggs, Mr. Moore of Alabama, Mr. Arrington, Mr. Grothman, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that an alien who has been convicted of a crime is ineligible for asylum, and for other purposes.1.Short titleThis Act may be cited as the No Asylum for Criminals Act of 2021.2.Aliens convicted of crimes ineligible for asylumClause (ii) of section 208(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—(1)by amending clause (ii) of subparagraph (A) to read as follows: (ii)except as provided in subparagraph (B), the alien has been finally convicted of a crime; ; and (2)by amending subparagraph (B) to read as follows: (B)ExceptionThe Secretary of Homeland Security may designate by regulation political offenses committed outside the United States that will be not considered to be a crime described in clause (ii). The authority under this subparagraph is limited to political offenses committed outside the United States. .